       Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 1 of 13
                                                                                    EXHIBIT
                                                                                        A
          SETTLEMENT AGREEMENT AND RELEASE OF FLSA CLAIMS

       This Settlement Agreement and Release of FLSA Claims (“Agreement”) is made
and entered into by and between Releasors Sherie Cleary, Shonteria Hamilton, Jermicka
Jackson, Rasheedah Sharif, and Dominique Veal (collectively “Releasors” or each
“Releasor”) and Releasees, Agora Notus, LLC, Relogio, LLC, Employment Innovations,
Inc. and Employment Alliances, LLC (collectively “Releasees” or each “Releasee”)
(Releasees and Releasors are collectively the “Parties” or each “Party”), as follows:

                                     WITNESSETH:

       WHEREAS, Releasors have asserted certain claims against Releasees under the
Fair Labor Standards Act (“FLSA”) arising out of Releasors’ employment and alleged
employment with Releasees; and

       WHEREAS, more specifically, Releasors’ claims have been asserted by and
through the filing of a lawsuit in the United States District Court for the Northern
District of Georgia, Rome Division, captioned Sherie Cleary, individually and on behalf
of others similarly situated v. Agora Notus, LLC and Relogio, LLC doing business as
“Complete Cash Discount Title Pawn,” and Employment Innovations, Inc. and
Employment Alliances, LLC doing business as “Etowah Employment”, Civil Case No.
4:19-cv-00130-LMM (the “Lawsuit”); and

       WHEREAS, Releasors together constitute the named Plaintiff and Opt-In
Plaintiffs in the Lawsuit, and Releasees together constitute the Defendants in the
Lawsuit; and

       WHEREAS, Releasees have filed Answers to the Lawsuit, denying all substantive
allegations and asserting a number of defenses; and

       WHEREAS, the Parties desire to avoid protracted litigation, uncertainty as to the
outcome of litigation, the stress and time commitment involved with litigation, and the
expenses incident thereto, and desire to resolve the Lawsuit and settle all issues relevant
thereto and arising therefrom; and

       WHEREAS, the Parties have been able to reach an agreement to settle the claims
on the terms contained herein.

     NOW, THEREFORE, in consideration of the promises, covenants, compensation,
and mutual agreements contained herein, the Parties agree hereto as follows:

       1.     Incorporate recitals. The above recitals are incorporated herein and made
part of this Agreement by reference.


                                       Page 1 of 7
       Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 2 of 13




       2.     Court Approval. The Parties agree that they will submit this Agreement to
the Court for approval and jointly move the Court for approval of this Agreement and
the retention of jurisdiction over any disputes which may arise under this Agreement,
such that the Court may entertain further proceedings, and enter orders, as the Court
may deem necessary. If the Court does not approve the settlement of the FLSA claims
under the terms set forth in this Agreement, the Parties agree to negotiate in good faith
any modification of this Agreement, to accommodate the basis upon which the Court
has refused to approve this Agreement.

        3.    Payment/Consideration. Releasees, together and between them, agree to
pay to Releasors a lump sum payment of Thirty Three Thousand and No/100 Dollars
($33,000.00) (the “Settlement Amount”), with Employment Innovations, Inc. and
Employment Alliances, LLC (collectively “Etowah”) contributing Five Thousand Five
Hundred and No/100 Dollars ($5,500.00) of the Settlement Amount and Agora Notus,
LLC, Relogio, LLC (collectively “Agora/Relogio”) contributing the remaining Twenty
Seven Thousand Five Hundred and No Dollars ($27,500.00) of the Settlement Amount
in settlement of all of the claims released pursuant to this Agreement.

       The Parties agree that this payment includes liquidated damages, and is a fair
and reasonable resolution of a bona fide dispute over FLSA provisions and regulations
applicable to the status of the Releasees as “employers” under the FLSA.

        The Parties attest that this settlement amount was negotiated and agreed upon
fairly, separately, and without regard to any negotiations concerning attorneys’ fees or
litigation costs. The Parties further attest that any attorneys’ fees or litigation costs will
not be deducted from the payment to Releasors.

       4.     Tax Withholding and Reporting. Releasors understand and agree that
one-half (1/2) of the division of the Settlement Amount going to each Releasor as set
forth below will be considered settlement of claims for wages, and Releasees will make
applicable withholdings from their respective payments and will issue an IRS Form W-2
to each Releasor for each such payment, and that for such amounts Releasees shall be
responsible for the employer portion of FICA taxes.

       Releasors understand and agree that the remaining one-half (1/2) of the division
of the Settlement Amount going to each Releasor as set forth below shall be considered
settlement of claims for liquidated damages and/or interest and Releasees will not
withhold any amounts from such payments and will issue an IRS Form 1099 to each
Releasor for each such payment.

      Each Releasor shall be solely responsible for any taxes that may be due on the
sums paid to each Releasor.


                                         Page 2 of 7
      Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 3 of 13




      5.     Settlement Amount Summary:

       Releasees shall pay the Settlement Amount, and Releasors shall be entitled to
division and receipt of the Settlement Amount, as follows:

Releasor Name                           Amount            Paying Releasee     Type of
                                                                              Payment
Sherie Cleary                           $833.33           Etowah              W2
Sherie Cleary                           $833.33           Etowah              1099
Sherie Cleary                           $4,166.67         Agora/Relogio       W2
Sherie Cleary                           $4,166.67         Agora/Relogio       1099
TOTAL SHERIE CLEARY:                    $10,000.00
Shonteria Hamilton                      $350.00           Etowah              W2
Shonteria Hamilton                      $350.00           Etowah              1099
Shonteria Hamilton                      $1,750.00         Agora/Relogio       W2
Shonteria Hamilton                      $1,750.00         Agora/Relogio       1099
TOTAL SHONTERIA HAMILTON:               $4,200.00
Jermicka Jackson                        $833.33           Etowah              W2
Jermicka Jackson                        $833.33           Etowah              1099
Jermicka Jackson                        $4,166.67         Agora/Relogio       W2
Jermicka Jackson                        $4,166.67         Agora/Relogio       1099
TOTAL JERMICAK JACKSON:                 $10,000.00
Rasheedah Sharif                        $441.67           Etowah              W2
Rasheedah Sharif                        $441.67           Etowah              1099
Rasheedah Sharif                        $2,208.33         Agora/Relogio       W2
Rasheedah Sharif                        $2,208.33         Agora/Relogio       1099
TOTAL RASHEEDAH SHARIF:                 $5,300.00
Domonique Veal                          $291.67           Etowah              W2
Domonique Veal                          $291.67           Etowah              1099
Domonique Veal                          $1,458.33         Agora/Relogio       W2
Domonique Veal                          $1,458.33         Agora/Relogio       1099
TOTAL DOMINQUE VEAL:                    $3,500.00

       6.    Attorneys’ Fees. Releasees, together and between them, further agree to
pay Brown, LLC, tax identification number XX-XXXXXXX, a lump sum payment of Forty-
Seven Thousand and No/100 Dollars ($47,000.00) (“Attorney’s Fees”) with Employment
Innovations, Inc. and Employment Alliances, LLC (collectively “Etowah”) contributing
Fifteen Thousand and No/100 Dollars ($15,000.00) of the Settlement Amount and Agora
Notus, LLC, Relogio, LLC (collectively “Agora/Relogio”) contributing the remaining
Thirty Two Thousand and No/100 Dollars ($32,000.00). The Parties agree that this
payment is in compromise and settlement of Plaintiffs’ claims for attorneys’ fees and
costs and shall be in lieu of any and all amounts to which Plaintiffs or their attorneys


                                      Page 3 of 7
       Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 4 of 13




are now, or may become, entitled to based on any of the Released Claims, as set forth
below. No deductions or withholdings shall be taken from this payment, and this
amount will be reported on a Form 1099 issued to Brown, LLC.

       7.     Payment Compliance. After Releasors have executed this Agreement, the
Settlement Amount and Attorney’s Fees will be delivered by Releasees to counsel for
Releasors by checks within fifteen (15) business day following the Court issuing an
Order approving of this Agreement and dismissing the Lawsuit with prejudice. Said
checks shall be made payable to the respective Releasors1 and Brown, LLC and shall be
sent to: Brown, LLC, c/o Zijian “Coco” Guan, 111 Town Square Place, Suite 400, Jersey
City, New Jersey 07310, via non-USPS carrier with a tracking number.

       Notwithstanding anything contained in this Agreement to the contrary, the
Parties understand and agree that the issues of right, entitlement and amount of
attorneys’ fees and expenses as asserted in the Lawsuit are specifically reserved, are not
negotiated or released by this Agreement, and may continue to be litigated in the
Lawsuit.

       8.      Release. In consideration of the benefits conferred by this Agreement, the
receipt and sufficiency of which are hereby acknowledged, Releasors, for themselves,
their heirs, agents, representatives, estates, and assigns do hereby release, acquit, and
forever discharge Releasees named above, including each of them individually and each
of their parent companies, subsidiaries, predecessors, successors, affiliates (including
Workforce Holdings, LLC and Hire Transport, Inc.), agents, representatives, officers,
employees, attorneys, owners, members, partners, shareholders, servants, insurers,
assigns and all other persons or firms who can or may be liable ("Released Parties"),
from any and all wage-and-hour claims, damages, (including but not limited to actual,
compensatory, punitive, interest, and liquidated damages), attorneys’ fees and litigation
expenses and costs that were brought in the Lawsuit, or could have been brought under
the facts asserted in the Lawsuit (with both the claims brought in this lawsuit and those
that could have been brought under the facts asserted collectively being referred to
hereafter as the “Released Claims”), through the date of approval of this Agreement by
the Court, and to the extent that such claims arise under the Fair Labor Standards Act,
29 U.S.C. §201 et seq.

       9.    No Other Claims. Releasors, individually and collectively, represent that
they have not filed, nor assigned to others the right to file, nor are there pending, any
complaints, charges, or lawsuits against any of the Released Parties other than the
instant Lawsuit. Releasors further represent that they, individually and collectively, do


1
 The 1099 Check from Agora/Relogio to Sherie Cleary shall be made payable to “Brown LLC
PA IOLTA Trust Account.”

                                       Page 4 of 7
       Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 5 of 13




not intend to assert further claims against any of the Released Parties related to their
prior employment or staffing with any of the Released Parties.

       10.    Future Employment. Releasors will not seek, take, cause or permit to be
taken, any action now or at any point in the future to enter into active employment
with, or temporary or permanent staffing through, any of the Released Parties, and
Releasors agree not to knowingly apply for employment, or temporary or permanent
staffing through, at any time henceforth with any of the Released Parties.

       11.    Acknowledgement, Dismissal and Withdrawal. Releasors hereby
acknowledges full satisfaction and settlement of all claims and causes of action,
excepting only the claim for attorneys’ fees and expenses as addressed above. Releasors
fully understand that neither they nor any of their heirs, executors, administrators,
agents, estates, representatives, or assigns can make any further claim against the any of
the Released Parties which has accrued through date of each Releasor’s execution of this
Agreement. Releasors agree that, subject to approval of this Agreement by the Court,
and the settlement of the issue respecting attorneys’ fees and expenses, the Lawsuit is
ended and directs their attorney to immediately dismiss the Released Claims with
prejudice.

        12.    Understanding. Releasors understand and agree as follows: a) this
Agreement shall act and operate as a Full and Complete Release of all persons and
entities, including all Released Parties, from any and all liability on account of the acts
and things above set out; b) that it shall cover all injuries and damages, known or
unknown, regardless of whether the injuries or damages are more serious or different
than now known or understood to be; c) that it shall not be subject to any claim of
mistake of fact; d) that this Agreement expresses a full and complete settlement of the
Released Claims against the Released Parties; and e) regardless of the adequacy or
inadequacy of the amount paid, it is intended to be and is final and complete.

       13.    Disclaimer of Liability. Releasors specifically agree that this Agreement is
one of compromise of potential, doubtful and disputed claims, and that the payment(s)
made in settlement thereof is/are not to be construed as an admission of liability or
wrongdoing of any kind on the part of the Released Parties, or any of them, and that
said Released Parties deny liability of any nature or kind to Releasors. Releasors further
agree that neither this Agreement, its terms, the fact that it has been executed, nor any
actions taken by the Parties to implement its terms, shall be admissible as evidence or
relied on or used in any fashion to support any contention or allegation of wrongdoing
of any kind on the part of the Released Parties; provided, however, that in an action to
enforce the terms of this Agreement, a true and correct copy of the Agreement and
evidence of actions taken pursuant thereto shall be admissible to establish its terms and
the performance or nonperformance of any of the Parties’ obligations hereunder.



                                       Page 5 of 7
       Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 6 of 13




       14.   No Subrogation or Lien Interests. Releasors understand and agree that
they are each solely responsible for satisfying any and all outstanding bills,
assignments, liens, demands, actions, and all other suits or claims, in law or equity, to
the proceeds due to each of them pursuant to this Agreement.

        15.   No Waiver. No waiver of any provision of this Agreement shall be
effective against any Party unless it is in writing and signed by the Party granting the
waiver. No waiver of any provision of this Agreement shall be deemed a continuing
waiver of a waiver of any other provision.

        16.   Entire Agreement. The Parties understand that this Agreement
supersedes all other understandings and agreements, oral or written, between Releasors
and Releasees with respect to all disputes between them and constitutes the sole
agreement among the Parties. Releasors acknowledge that no representations,
inducements, promises, or agreements, oral or written, have been made by any of the
Released Parties or by anyone acting on their behalf, which are not embodied in this
Agreement, that no agreement, statement or promise not contained in this Agreement
shall be valid or binding on the Released Parties, and that the terms of this Agreement
are contractual and not a mere recital. Any amendments to this Agreement shall be
effective only if in writing, signed by all Parties, and submitted to the Court for
approval.

        17.   Complete Bar. Releasors further agree that the consideration paid as part
of this Agreement is and shall be a complete bar to any subsequent action or proceeding
to set instrument because of a mistake in fact or otherwise.

       18.    Governing Law. This Agreement shall be governed by the laws of the
State of Georgia.

       19.    Counterparts. This Agreement may be executive in any number of
counterparts, such counterparts considered together shall constitute a single, binding,
valid and enforceable Agreement. The exchange of copies of this Agreement and of
signature pages by facsimile or email shall constitute effective execution and delivery of
this Agreement as to the Parties and may be used in lieu of the original Agreement for
all purposes. Signatures of the Parties which are transmitted by facsimile or email shall
be deemed to be their original signatures for all purposes.

ALL BELOW SIGNORS HEREBY DECLARE AND REPRESENT THAT BY SIGNING
BELOW THEY HAVE EACH CAREFULLY READ THE FOREGOING AGREEMENT
IN ITS ENTIRETY OR HAD IT READ TO THEM, HAD THE OPPORTUNITY TO
CONSULT WITH THEIR LEGAL COUNSEL REGARDING ITS CONSEQUENCES,
AND THAT THEY EACH UNDERSTAND THIS AGREEMENT AND VOLUNTARILY



                                       Page 6 of 7
       Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 7 of 13




AGREE TO BE BOUND BY THE TERMS AND CONDITIONS CONTINUED IN THIS
AGREEMENT.

       In witness hereof, the undersigned have executed this Agreement effective June
___, 2020.



Sherie Cleary (Plaintiff)                           Printed:
06 / 24 / 2020                                      Title:
                                                    Agora Notus, LLC


Shonteria Hamilton (Plaintiff)                      Printed:
                                                    Title:
                                                    Relogio, LLC


Jermicka Jackson (Plaintiff)                        Printed:
                                                    Title:
                                                    Employment Innovations, Inc.



Rasheedah Sharif (Plaintiff)                        Printed:
                                                    Title:
                                                    Employment Alliances, LLC


Dominique Veal (Plaintiff)




                                     Page 7 of 7

                                                     Doc ID: 03508290461be9f03d7b3276d41409705d075b2f
        Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 8 of 13




AGREE TO BE BOUND BY THE TERMS AND CONDITIONS CONTINUED IN THIS
AGREEMENT.

       In witness hereof, the undersigned have executed this Agreement effective June
___, 2020.



Sherie Cleary (Plaintiff)                           Printed:
                                                    Title:
                                                    Agora Notus, LLC


Shonteria Hamilton (Plaintiff)                      Printed:
06 / 29 / 2020                                      Title:
                                                    Relogio, LLC


Jermicka Jackson (Plaintiff)                        Printed:
                                                    Title:
                                                    Employment Innovations, Inc.



Rasheedah Sharif (Plaintiff)                        Printed:
                                                    Title:
                                                    Employment Alliances, LLC


Dominique Veal (Plaintiff)




                                     Page 7 of 7

                                                     Doc ID: e5fc07f15f90a0e746f7c58ee918c2d3233a3c36
        Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 9 of 13




AGREE TO BE BOUND BY THE TERMS AND CONDITIONS CONTINUED IN THIS
AGREEMENT.

       In witness hereof, the undersigned have executed this Agreement effective June
___, 2020.



Sherie Cleary (Plaintiff)                           Printed:
                                                    Title:
                                                    Agora Notus, LLC


Shonteria Hamilton (Plaintiff)                      Printed:
                                                    Title:
                                                    Relogio, LLC


Jermicka Jackson (Plaintiff)                        Printed:
06 / 24 / 2020                                      Title:
                                                    Employment Innovations, Inc.



Rasheedah Sharif (Plaintiff)                        Printed:
                                                    Title:
                                                    Employment Alliances, LLC


Dominique Veal (Plaintiff)




                                     Page 7 of 7

                                                     Doc ID: 5e47c1c2980e53899653edef4e1fd20a867b4a74
       Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 10 of 13




AGREE TO BE BOUND BY THE TERMS AND CONDITIONS CONTINUED IN THIS
AGREEMENT.

       In witness hereof, the undersigned have executed this Agreement effective June
___, 2020.



Sherie Cleary (Plaintiff)                           Printed:
                                                    Title:
                                                    Agora Notus, LLC


Shonteria Hamilton (Plaintiff)                      Printed:
                                                    Title:
                                                    Relogio, LLC


Jermicka Jackson (Plaintiff)                        Printed:
                                                    Title:
                                                    Employment Innovations, Inc.



Rasheedah Sharif (Plaintiff)                        Printed:
06 / 24 / 2020                                      Title:
                                                    Employment Alliances, LLC


Dominique Veal (Plaintiff)




                                     Page 7 of 7

                                                     Doc ID: a32c1b32043c6e02a53397b60d7da2bc32473a94
       Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 11 of 13




AGREE TO BE BOUND BY THE TERMS AND CONDITIONS CONTINUED IN THIS
AGREEMENT.

       In witness hereof, the undersigned have executed this Agreement effective June
___, 2020.



Sherie Cleary (Plaintiff)                           Printed:
                                                    Title:
                                                    Agora Notus, LLC


Shonteria Hamilton (Plaintiff)                      Printed:
                                                    Title:
                                                    Relogio, LLC


Jermicka Jackson (Plaintiff)                        Printed:
                                                    Title:
                                                    Employment Innovations, Inc.



Rasheedah Sharif (Plaintiff)                        Printed:
                                                    Title:
                                                    Employment Alliances, LLC


Dominique Veal (Plaintiff)
06 / 24 / 2020




                                     Page 7 of 7

                                                     Doc ID: 46329405cc8e2a093da1ae1682ebe062b5a432ad
Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 12 of 13
Case 4:19-cv-00130-LMM Document 67-2 Filed 07/13/20 Page 13 of 13
